DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered. 
Claims 1 and 10 are amended in response to the last office action. Claims 1-18 and 20 are pending. Sitaraman et al, Bodzsar et al, and Hamilton were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitaraman et al [US 2019/0303200 A1] in view of Bodzsar et al [US 2014/0289739 A1] further in view of Sivathanu et al [US 10,073,874 B1].
	As to claims 1, 10, and 20, Sitaraman et al teach a method performed by a memory allocation manager for managing memory allocation [e.g., “Based on years of requests by storage customers, the provisioning model has advanced in an evolutionary manner, currently allocating storage in small blocks.  This allocation scheme permits acceptable distribution of a given customer's storage requirements across multiple devices” in paragraph 0019], within a data centre, to an application, the data centre comprising at least a Central Processing Unit, CPU, pool and at least one memory pool [e.g., PROCESSOR 410-414, NETWORK STORAGE 420 in fig. 4], the method comprising
		receiving information associated with a plurality of instances associated with an application to be initiated, wherein individual instances are associated with individual memory requirements, the information further comprising information about an internal relationship between the instances [e.g., “Consider a large computational example from the oil and gas industry.  In this example, seismic data from several counties requires analysis.  This processing effort results in the generation of millions of compute jobs, each one of which creates read and write requests in a centralized, networked storage system” in paragraph 0021; “The flow 100 continues with accessing a scheduling queue 120 of pending job processes which use the networked storage system.  In embodiments, the scheduling queue 120 may reside on a multiprocessor system, a dedicated processor, a networked processor, and the like.  Jobs to be executed may be stored in a job queue 120.  The job information stored in the queue may include key information about the jobs such as processor requirements, job priority, data sets required (e.g. data set or sets to be operated upon), data dependencies between and among jobs (e.g. order of operation, common data sets, etc.), and the like” in paragraph 0028; “The flow 300 may further comprise evaluating for storage dependencies 322 a job process in the scheduling queue.  Job processes in the queue may require access to various data sets in order to execute.  For example, a job in the process queue may require access to a data set presently being operated upon by another process or processes.  Similarly, a job in the process queue may require access to a data set which is independent of another process or processes” in paragraph 0039], 
		determining for the plurality of instances associated with the applications, a minimum number of memory blocks required based on the received information, by identifying at least a portion of the memory blocks to be shared by two or more instances associated with the applications based on their individual memory requirements and/or the internal relationship between the instances associated with the applications [e.g., “The objective of such storage systems is to provide flexible, easily-accessible shared storage to a large number and a wide variety of computing platforms and computing tasks” in paragraph 0003; “One such instance may come when the data dependencies which require the accessing of the same data set on the same physical storage device by multiple processes appear” in paragraph 0023; “Worse, because of data dependencies, multiple jobs being executed on multiple processors may try to access interdependent data stored on a single physical storage device or storage share.  This latter storage situation results in overutilization of drives of the networked storage system while other drives may remain underutilized or idle in paragraph 0026; “The database of metrics may be used to determine which processors and which data storage devices and shares may be appropriate for a given task in the job queue.  In embodiments, job scheduling may further comprise scheduling a subset of the job processes.  The subset of jobs that may be scheduled may be determined based on priority, storage requirements, data dependencies, and other key parameters” in paragraph 0031; “Based on years of requests by storage customers, the provisioning model has advanced in an evolutionary manner, currently allocating storage in small blocks.  This allocation scheme permits acceptable distribution of a given customer's storage requirements across multiple devices” in paragraph 0019; “Since some of the data sets being analyzed are interdependent, queuing systems tend to assign these interdependent compute tasks to the same processors, which in turn access the same physical storage device (e.g. a disk drive or share)” in paragraph 0021; “Parameters 442 and dependencies 444 may be used to determine allocation of a processor or processors, allocation of a disk or disks, or a share or shares, to a job or jobs in a job queue” in paragraph 0048], and 
		allocating, for shared access, a number of memory blocks including the minimum number of memory blocks to the two or more of instances of the application based on the determined minimum number of memory blocks, wherein the number of blocks allocated for shared access comprises part of memory blocks to be shared by the two or more instances of the application to be initiated [e.g., “Since some of the data sets being analyzed are interdependent, queuing systems tend to assign these interdependent compute tasks to the same processors, which in turn access the same physical storage device (e.g. a disk drive or share)” in paragraph 0021; “The job information stored in the queue may include key information about the jobs such as processor requirements, job priority, data sets required (e.g. data set or sets to be operated upon), data dependencies between and among jobs (e.g. order of operation, common data sets, etc.), and the like.  Processing jobs to be executed may be added to the queue, released from the queue for execution, removed from the queue, and the like” in paragraph 0028; “Scheduling jobs may consist of assigning jobs to specific processors, allocating specific storage devices and shares, and the like.  The database of metrics may be used to determine which processors and which data storage devices and shares may be appropriate for a given task in the job queue.  In embodiments, job scheduling may further comprise scheduling a subset of the job processes.  The subset of jobs that may be scheduled may be determined based on priority, storage requirements, data dependencies, and other key parameters” in paragraph 0031; “Dispatching job processes may comprise identifying available and capable processors, allocating storage devices and shares, and the like.  In embodiments, the flow 100 may include dispatching job processes to a networked storage system based on the database of metrics describing the status of the members of the networked storage system.  Job dispatching based on the database of metrics may avoid processor overutilization, processor underutilization, and the like.  In embodiments, the dispatching of job processes may be further based on the storage requirements of the job processes” in paragraph 0033; “Based on data dependencies, processing requirements, and storage requirements, a process may be dispatched for execution where a job process is assigned to a processor for execution.  Storage devices or storage shares may be allocated to the process based on process requirements and storage device and storage share availability” in paragraph 0044]. 
As such above, Sitaraman et al teach determining and allocating for the plurality of instances, the minimum number of memory blocks required based on the received information, Sitaraman et al do not explicitly teach the required minimum number of memory blocks further includes associated sizes required. However, Bodzsar et al teach a method performed by a memory allocation manager for managing memory allocation [e.g., “An allocation routine allocates a respective memory region corresponding to the shared data object to each of the plurality of program instances” in Abstract], within a data centre, to an application, the data centre comprising at least a Central Processing Unit, CPU, pool and at least one memory pool, the method comprising determining for a plurality of instances, a minimum number of memory blocks and associated sizes required based on the received information, by identifying parts of memory blocks and associated sizes that may be shared by two or more instances based on their individual memory requirements and/or the internal relationship between the instances [e.g., “Rather, a memory allocation technique can be used in which a memory region for shared data can be allocated to each of the multiple R programming instances associated with a worker process, but the shared data is not actually copied to each allocated memory region.  Instead, a redirection mechanism is provided with the allocated memory region.  The redirection mechanism redirects an R program instance to the actual location of the shared data whenever the R program instance performs an access (e.g. read access or write access) of the shared data” in paragraph 0017; “The memory 302 includes a shared data object 304 that can be shared among the R program instances 112 associated with the worker process 104.  The shared data object 304 is allocated to each of the R program instances 112, such that each R program instance is allocated a respective memory region 306 that corresponds to the shared data object 304 in the memory 302” in paragraph 0031; “The customized memory allocation routine 406 computes (at 502) the size of the private data part 424, which is based on the size of the shared data 426” in paragraph 0052; “Next, the customized memory allocation routine 406 computes (at 504) the size (ALLOCSIZE) of the allocated memory region 306” in paragraph 0053; “Next, the customized memory allocation routine 406 allocates (at 506) the memory region 306 of size ALLOCSIZE, starting at a page boundary (432 in FIG. 4)” in paragraph 0055]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to combine the two teachings because they both allocating a minimum number of memory blocks for a plurality of instances with the internal relationship between the instances and Bodzsar et al’s teaching of the detailed sizes of the allocated memory blocks would have increase feasibility for the memory allocation of Sitaraman et al.
Though the combination of Sitaraman et al and Bodzsar et al teaches wherein the two or more instances have accesses [e.g., “For example, a job in the process queue may require access to a data set presently being operated upon by another process or processes” in paragraph 0039 of Sitaraman et al; “A memory has a shared data object containing shared data for a plurality of program instances.  An allocation routine allocates a respective memory region corresponding to the shared data object to each of the plurality of program instances” in Abstract of Bodzsar et al], the combination does not explicitly disclose, however Sivathanu et al teach wherein a first of the two or more instances has write access and a second of the two or more has read access at a point in time [e.g., “Accordingly, some shared memory, such as the snapshot records 154 and other data, such as flash buffer caches, offset maps, overflow regions, etc., may use a lock-free memory sharing structure. The lock-free memory sharing structure may support a single writer process and multiple reader processes for accessing the shared data without a shared memory lock” in col. 8, line 64-col. 9, line 3]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Sivathanu et al’s teaching above including the details of reading from and writing to the shared memory block by two or more instances in order to increase feasibility for accessing the shared memory block by two or more instances of the combination.
As to claims 2 and 11, the combination of Sitaraman et al, Bodzsar et al, and Sivathanu et al teaches wherein the received information associated with a plurality of instances further comprises information about type of application, wherein the determining of the required minimum number of memory blocks and associated sizes is further based on the known relation between instances for that type of application [e.g., “Since some of the data sets being analyzed are interdependent, queuing systems tend to assign these interdependent compute tasks to the same processors, which in turn access the same physical storage device (e.g. a disk drive or share)” in paragraph 0021, “One such instance may come when the data dependencies which require the accessing of the same data set on the same physical storage device by multiple processes appear” in paragraph 0023 of Sitaraman et al; “The customized memory allocation routine 406 computes (at 502) the size of the private data part 424, which is based on the size of the shared data 426” in paragraph 0052 of Bodzsar et al].
As to claims 3 and 12, the combination teaches wherein the determining of the required minimum number of memory blocks and associated sizes is further based on previous knowledge about the application [e.g., “In some embodiments, the flow 200 may stand on its own and work from a pre-existing database to maintain metrics and threshold values” in paragraph 0034 of Sitaraman et al].
As to claims 4 and 13, the combination teaches wherein the allocating of required memory to the instances of the application comprises informing the determined required minimum number of memory blocks and related sizes to a Memory Management Controller, MMC, and receiving an allocation of memory blocks with addresses among at least a pool of memory units to the required minimum number of memory blocks [e.g., “A grid scheduler may be part of a grid computer, a networked device, and the like.  In embodiments, a rules engine may be used in the scheduling by a grid scheduler.  Scheduling jobs may consist of assigning jobs to specific processors, allocating specific storage devices and shares, and the like.  The database of metrics may be used to determine which processors and which data storage devices and shares may be appropriate for a given task in the job queue” in paragraph 0031 of Sitaraman et al; “The R program instance 112 includes a data object allocator 402, which is able to invoke a memory allocation routine, e.g. malloc( ) routine, to allocate a local memory region 306 for the R program instance 112 for a respective data object.  The memory allocation routine is a system call routine that can be invoked by the data object allocator 402 in the R program instance 112” in paragraph 0033 of Bodzsar et al].
As to claims 5 and 14, the combination teaches storing information about the application and the determined required minimum number of memory blocks and/or the allocated memory blocks to the application [e.g., “In some embodiments, the flow 200 may stand on its own and work from a pre-existing database to maintain metrics and threshold values” in paragraph 0034 of Sitaraman et al; “The data part 204 includes actual data, whereas the header part 202 includes information (metadata) relating to the data part 204.  For example, the information included in the header part 202 can include information regarding the type and size of the corresponding data in the data part 304” in paragraph 0026 of Bodzsar et al].
As to claims 6 and 15, the combination teaches wherein the individual memory requirements are at least associated with "write only", "read only" and "read and write" type and volume of memory [e.g., “Members of a networked storage system may comprise network storage devices and network storage shares.  A networked storage system may be optimized for storage volume instead of storage performance” in paragraph 0035 of Sitaraman et al; “In some implementations, sharing is enabled for just read-only data (data that can be read but not written).  In such implementations, read-write data (data that may be written) is not shared.  In other implementations, read-write data can be shared, if locks or other data integrity mechanisms are implemented to coordinate writing by multiple R program instances of the read-write data” in paragraph 0045 of Bodzsar et al].
As to claims 7 and 16, the combination teaches wherein the first instance requires a write only type of memory and writes information to the number of memory blocks, is allocated a memory block of a size according to the received information associated with the plurality of instances associated with the application to be initiated [e.g., “In some implementations, sharing is enabled for just read-only data (data that can be read but not written).  In such implementations, read-write data (data that may be written) is not shared.  In other implementations, read-write data can be shared, if locks or other data integrity mechanisms are implemented to coordinate writing by multiple R program instances of the read-write data” in paragraph 0045 of Bodzsar et al; “Accordingly, some shared memory, such as the snapshot records 154 and other data, such as flash buffer caches, offset maps, overflow regions, etc., may use a lock-free memory sharing structure. The lock-free memory sharing structure may support a single writer process and multiple reader processes for accessing the shared data without a shared memory lock” in col. 8, line 64-col. 9, line 3, fig. 6 of Sivathanu et al].
As to claims 8 and 17, the combination teaches wherein the second instance requires the read only type of memory and reads the same number of memory block as the first instance requiring the write only type of the memory instead of reading a separate copy of those memory blocks with one or more instances requiring the write type of memory is allocated the same memory block(s) as the one or more instances requiring the write type of memory instead of a separate copy of that memory block or those memory blocks [e.g., “Accordingly, some shared memory, such as the snapshot records 154 and other data, such as flash buffer caches, offset maps, overflow regions, etc., may use a lock-free memory sharing structure. The lock-free memory sharing structure may support a single writer process and multiple reader processes for accessing the shared data without a shared memory lock” in col. 8, line 64-col. 9, line 3, fig. 6 of Sivathanu et al].
As to claims 9 and 18, the combination teaches wherein the two or more instances require access to the same allocated memory blocks instead of a separate copy of those memory blocks [e.g., ““Since some of the data sets being analyzed are interdependent, queuing systems tend to assign these interdependent compute tasks to the same processors, which in turn access the same physical storage device (e.g. a disk drive or share)” in paragraph 0021 of Sitaraman et al; “Zero copying overhead refers to the fact that no copies of the shared data have to be made as a result of invoking multiple R program instances that are able to share access of the shared data.  Zero copying overhead is achieved by not having to copy the shared data each time the shared data is allocated to a respective R program instance” in paragraph 0017 of Bodzsar et al; “Accordingly, some shared memory, such as the snapshot records 154 and other data, such as flash buffer caches, offset maps, overflow regions, etc., may use a lock-free memory sharing structure. The lock-free memory sharing structure may support a single writer process and multiple reader processes for accessing the shared data without a shared memory lock” in col. 8, line 64-col. 9, line 3, fig. 6 of Sivathanu et al].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kodaka [US 2013/0254576 A1] teaches an executable thread pool and an event waiting thread pool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/11/2022